DETAILED ACTION
This action is in response to amendments filed 3/10/2022. Claims 1-13 are pending with claims 1, 7 and 13 having been amended and claim 3 canceled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been received.

Response to Arguments
Applicant’s arguments with respect to the rejection(s) of amended claim(s) 1, 7 and 13 under 103 have been fully considered and are not persuasive.  
The current prior art Matsugashita (US 2017/0026376) in view of Andrews et al (US 2017/0346815) teaches the newly added claim limitation of “a transmission unit configured to after receiving a result of authorization confirmation, identify other user terminals associated with the user, the other user terminals not including the one of a plurality of user terminals from which the authorization confirmation was transmitter, transmit an authorization confirmation withdrawal request to the identified other user terminal” in figure 12A and paragraph 0150-0152 i.e. The authorization server module 301 that received the access request of the authorization cancel screen acquires information from the already permitted list table of the authorization server module based on the UUID of the user associated with the received authentication token. Then the authorization server module 301 generates the authorization cancel screen 1200 and responds in the web browser 106. The web browser 106 shows the acquired authorization cancel screen 1200 to the user. And if the user presses the authorization cancel button 1203, an authorization cancel request is reported to the authorization server module 301. The authorization cancel request reports the aforementioned authentication token associated with the UUID and the client ID, which is the target to be canceled.

    PNG
    media_image1.png
    318
    379
    media_image1.png
    Greyscale

	This clearly teaches that the client using the web browser is shown an authorization cancel screen 1200 that list the already permitted list table of the authorization server module based on the UUID of the user associated with the received authentication token were the user can cancel authorization i.e. withdraw authorization.

Claim Rejections - 35 USC § 112
Claims 1, 7 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, 7 and 13 recites the limitation " identify other user terminals not including the one of the one of the plurality of user terminals".  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the other user terminals are including in the plurality of user terminal from which any of the plurality of terminals responds with a result of the authorization confirmation just not the ones that responded or if the other user terminals are new terminals not included in the plurality of user terminal.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Matsugashita (US 2017/0026376) in view of Andrews et al (US 2017/0346815)
 With respect to claim 1 Matsugashita teaches an authorization server in a system including a resource server configured to provide a resource of a user, a client configured to access the resource, the authorization server configured to issue an access token indicating that the client has been permitted by a user to access the resource, and a user terminal, the authorization server comprising: 
a storage unit configured to store terminal information of a plurality of user terminals (see Matsugashita paragraph 0078 i.e. In S413, the authorization server module 301 issues the authorization code. More specifically, a token ID “cd_000001” is issued. Then the authorization server module 301 registers the client ID “c001@xx.com”, the redirect URI “https://xx/res”, the scope “profile”, and the UUID “10000001” that corresponds to the user ID of the user, which has authenticated and received permission, included in the authorization request. At this time, a category of the token is authorization code, and a time and date of the period during which the authorization code is valid is registered as a period of validity. Note that in the example of the token table shown in table 3, the state indicating whether or not the token is invalid is registered as “valid”, but it may be configured to confirm the validity every time by verifying the period of validity);
an identification unit configured to identify a user identifier from an authorization start request in response to receiving the authorization start request from the client, and identify terminal information associated with the identified user identifier (see Matsugashita paragraph 0122 i.e. in S701, the authorization server module 301 acquires the client ID, UUID which corresponds to the user ID, and the scope, which are included in the authorization request. Here, a description will be given by assuming that the client ID is “c001@xx.com”, the UUID is “10000001”, and the scope is “profile”); 
a confirmation unit configured to, in a case where a plurality of pieces of terminal information are identified, transmit an authorization confirmation request to each of a plurality of user terminals owned by the user, based on the identified terminal information, and receive a result of authorization confirmation from any one of the plurality of user terminals (See Matsugashita paragraph 0131 i.e. In S708, the authorization server module 301 replies with the authorization confirmation screen to the web browser 106. FIG. 8 illustrates an example of the replied authorization confirmation screen. An authorization confirmation screen 900 comprises an access source display area 901, which is an area for displaying a client name acquired from the client table by using the client ID included in the authorization request as a key. Further, the authorization confirmation screen 900 comprises a delegation authorization display area 902, which is an area for displaying a description corresponding to the scope acquired from the authorization request. Moreover, the authorization confirmation screen 900 comprises a permit button 903 for the user to execute the authorization operation about the content of the above information, and a refuse button 904 for executing a refusal); and 
an issue unit configured to control issuing of the access token in accordance with a result of authorization confirmation that has been received by the confirmation unit, and transmit the issued access token to the client that has transmitted the authorization start request in a case where the access token has been issued (See Matsugashita paragraph 0135 Next, in S712 and S713, the same processing as S702 and S703 is performed and paragraph 0123 i.e. in S702, the authorization server module 301 searches, by using the combination of the client ID, UUID, and the scope acquired in S701, whether the refresh token having the same combination exists in a valid state in the token table).
a transmission unit configured to after receiving a result of authorization confirmation, identify other user terminals associated with the user, the other user terminals not including the one of a plurality of user terminals from which the authorization confirmation was transmitter, transmit an authorization confirmation withdrawal request to the identified other user terminal (see paragraph 0131 i.e. Moreover, the authorization confirmation screen 900 comprises a permit button 903 for the user to execute the authorization operation about the content of the above information, and a refuse button 904 for executing a refusal and figure 12A and paragraph 0150-0152 i.e. The authorization server module 301 that received the access request of the authorization cancel screen acquires information from the already permitted list table of the authorization server module based on the UUID of the user associated with the received authentication token. Then the authorization server module 301 generates the authorization cancel screen 1200 and responds in the web browser 106. The web browser 106 shows the acquired authorization cancel screen 1200 to the user. And if the user presses the authorization cancel button 1203, an authorization cancel request is reported to the authorization server module 301. The authorization cancel request reports the aforementioned authentication token associated with the UUID and the client ID, which is the target to be canceled).
Matsugashita does not teach a storage unit configured to store terminal information of a plurality of user terminals in association with a user identifier of one user.
	Andrews teaches a storage unit configured to store terminal information of a plurality of user terminals in association with a user identifier of one user (see figure 2B, figure 5 step 605, 615, paragraph 0058 i.e. The process 600 may begin at block 601 when a user request is received (e.g., by the bank app 203 or the access manager 418 of FIGS. 2/4) in order to access a particular resource. Per block 603, a first client device of the user may be notified to complete a first authentication challenge, such as a username/password and paragraph 0061 i.e. Per block 615, the second client device may then be notified (e.g., by the access manager 118 of FIG. 1) to complete a second authentication challenge credential)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsugashita in view of Andrews to have utilized two or more device for authenticating access to a resource particularly in a day where wearable and pocket devices are prevalent and are continuously in possession by a user as a more robust security authentication method (see Andrews paragraph 0019). Therefore one would have been motivated to have utilized two or more device for authenticating access to a resource.

	
With respect to claim 2 Matsugashita teaches the authorization server according to claim 1, but does not disclose wherein, by the authorization confirmation request being transmitted to each of the plurality of user terminals by the confirmation unit, an authorization confirmation screen is displayed on each of displays of the plurality of user terminals.
Andrews teaches wherein, by the authorization confirmation request being transmitted to each of the plurality of user terminals by the confirmation unit, an authorization confirmation screen is displayed on each of displays of the plurality of user terminals  (see Andrews figure 2B, figure 5 step 605, 615, paragraph 0058 i.e. The process 600 may begin at block 601 when a user request is received (e.g., by the bank app 203 or the access manager 418 of FIGS. 2/4) in order to access a particular resource. Per block 603, a first client device of the user may be notified to complete a first authentication challenge, such as a username/password and paragraph 0061 i.e. Per block 615, the second client device may then be notified (e.g., by the access manager 118 of FIG. 1) to complete a second authentication challenge credential).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsugashita in view of Andrews to have utilized two or more device for authenticating access to a resource particularly in a day where wearable and pocket devices are prevalent and are continuously in possession by a user as a more robust security authentication method (see Andrews paragraph 0019). Therefore one would have been motivated to have utilized two or more device for authenticating access to a resource.

With respect to claim 4 Matsugashita teaches the authorization server according to claim 3, wherein the confirmation unit transmits, regardless of a result of authorization confirmation, an authorization confirmation withdrawal request to a user terminal owned by the user that is different from the user terminal that has transmitted a result of authorization confirmation (see paragraph 0131 i.e. Moreover, the authorization confirmation screen 900 comprises a permit button 903 for the user to execute the authorization operation about the content of the above information, and a refuse button 904 for executing a refusal).

With respect to claim 5 Matsugashita teaches the authorization server according to claim 3, wherein, by the authorization confirmation withdrawal request being transmitted to the user terminal by the confirmation unit, display of an authorization confirmation screen that has been displayed on a display of the user terminal owned by the user that is different from the user terminal that has transmitted the result of the authorization confirmation is stopped (see paragraph 0131 i.e. Moreover, the authorization confirmation screen 900 comprises a permit button 903 for the user to execute the authorization operation about the content of the above information, and a refuse button 904 for executing a refusal).

With respect to claim 6 Matsugashita teaches the authorization server according to claim 1, wherein the identification unit identifies a user identifier from identification information of the resource to be accessed by the client that is included in the authorization start request, and identifies terminal information associated with the identified user identifier (See Matsugashita paragraph Next, in S712 and S713, the same processing as S702 and S703 is performed and paragraph 0123 i.e. in S702, the authorization server module 301 searches, by using the combination of the client ID, UUID, and the scope acquired in S701, whether the refresh token having the same combination exists in a valid state in the token table).

With respect to claim 7 Matsugashita teaches a non-transitory storage medium storing a program for controlling an authorization server in a system including a resource server configured to provide a resource of a user, a client configured to access the resource, the authorization server configured to issue an access token indicating that the client has been permitted by a user to access the resource, and a user terminal, the program controlling the authorization server to execute: 
a storage unit configured to store terminal information of a plurality of user terminals (see Matsugashita paragraph 0078 i.e. In S413, the authorization server module 301 issues the authorization code. More specifically, a token ID “cd_000001” is issued. Then the authorization server module 301 registers the client ID “c001@xx.com”, the redirect URI “https://xx/res”, the scope “profile”, and the UUID “10000001” that corresponds to the user ID of the user, which has authenticated and received permission, included in the authorization request. At this time, a category of the token is authorization code, and a time and date of the period during which the authorization code is valid is registered as a period of validity. Note that in the example of the token table shown in table 3, the state indicating whether or not the token is invalid is registered as “valid”, but it may be configured to confirm the validity every time by verifying the period of validity);
an identification unit configured to identify a user identifier from an authorization start request in response to receiving the authorization start request from the client, and identify terminal information associated with the identified user identifier (see Matsugashita paragraph 0122 i.e. in S701, the authorization server module 301 acquires the client ID, UUID which corresponds to the user ID, and the scope, which are included in the authorization request. Here, a description will be given by assuming that the client ID is “c001@xx.com”, the UUID is “10000001”, and the scope is “profile”); 
a confirmation unit configured to, in a case where a plurality of pieces of terminal information are identified, transmit an authorization confirmation request to each of a plurality of user terminals owned by the user, based on the identified terminal information, and receive a result of authorization confirmation from any one of the plurality of user terminals (See Matsugashita paragraph 0131 i.e. In S708, the authorization server module 301 replies with the authorization confirmation screen to the web browser 106. FIG. 8 illustrates an example of the replied authorization confirmation screen. An authorization confirmation screen 900 comprises an access source display area 901, which is an area for displaying a client name acquired from the client table by using the client ID included in the authorization request as a key. Further, the authorization confirmation screen 900 comprises a delegation authorization display area 902, which is an area for displaying a description corresponding to the scope acquired from the authorization request. Moreover, the authorization confirmation screen 900 comprises a permit button 903 for the user to execute the authorization operation about the content of the above information, and a refuse button 904 for executing a refusal); and 
an issue unit configured to control issuing of the access token in accordance with a result of authorization confirmation that has been received by the confirmation unit, and transmit the issued access token to the client that has transmitted the authorization start request in a case where the access token has been issued (See Matsugashita paragraph 0135 Next, in S712 and S713, the same processing as S702 and S703 is performed and paragraph 0123 i.e. in S702, the authorization server module 301 searches, by using the combination of the client ID, UUID, and the scope acquired in S701, whether the refresh token having the same combination exists in a valid state in the token table).
a transmission unit configured to after receiving a result of authorization confirmation, identify other user terminals associated with the user, the other user terminals not including the one of a plurality of user terminals from which the authorization confirmation was transmitter, transmit an authorization confirmation withdrawal request to the identified other user terminal (see paragraph 0131 i.e. Moreover, the authorization confirmation screen 900 comprises a permit button 903 for the user to execute the authorization operation about the content of the above information, and a refuse button 904 for executing a refusal and figure 12A and paragraph 0150-0152 i.e. The authorization server module 301 that received the access request of the authorization cancel screen acquires information from the already permitted list table of the authorization server module based on the UUID of the user associated with the received authentication token. Then the authorization server module 301 generates the authorization cancel screen 1200 and responds in the web browser 106. The web browser 106 shows the acquired authorization cancel screen 1200 to the user. And if the user presses the authorization cancel button 1203, an authorization cancel request is reported to the authorization server module 301. The authorization cancel request reports the aforementioned authentication token associated with the UUID and the client ID, which is the target to be canceled).
Matsugashita does not teach a storage unit configured to store terminal information of a plurality of user terminals in association with a user identifier of one user.
Andrews teaches a storage unit configured to store terminal information of a plurality of user terminals in association with a user identifier of one user (see figure 2B, figure 5 step 605, 615, paragraph 0058 i.e. The process 600 may begin at block 601 when a user request is received (e.g., by the bank app 203 or the access manager 418 of FIGS. 2/4) in order to access a particular resource. Per block 603, a first client device of the user may be notified to complete a first authentication challenge, such as a username/password and paragraph 0061 i.e. Per block 615, the second client device may then be notified (e.g., by the access manager 118 of FIG. 1) to complete a second authentication challenge credential).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsugashita in view of Andrews to have utilized two or more device for authenticating access to a resource particularly in a day where wearable and pocket devices are prevalent and are continuously in possession by a user as a more robust security authentication method (see Andrews paragraph 0019). Therefore one would have been motivated to have utilized two or more device for authenticating access to a resource.

With respect to claim 8 Matsugashita teaches the non-transitory storage medium according to claim 7, but does not disclose wherein, by the authorization confirmation request being transmitted to each of the plurality of user terminals in the transmitting, an authorization confirmation screen is displayed on each of displays of the plurality of user terminals.
Andrews teaches wherein, by the authorization confirmation request being transmitted to each of the plurality of user terminals by the confirmation unit, an authorization confirmation screen is displayed on each of displays of the plurality of user terminals  (see Andrews figure 2B, figure 5 step 605, 615, paragraph 0058 i.e. The process 600 may begin at block 601 when a user request is received (e.g., by the bank app 203 or the access manager 418 of FIGS. 2/4) in order to access a particular resource. Per block 603, a first client device of the user may be notified to complete a first authentication challenge, such as a username/password and paragraph 0061 i.e. Per block 615, the second client device may then be notified (e.g., by the access manager 118 of FIG. 1) to complete a second authentication challenge credential).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsugashita in view of Andrews to have utilized two or more device for authenticating access to a resource particularly in a day where wearable and pocket devices are prevalent and are continuously in possession by a user as a more robust security authentication method (see Andrews paragraph 0019). Therefore one would have been motivated to have utilized two or more device for authenticating access to a resource.

With respect to claim 9 Matsugashita teaches the non-transitory storage medium according to claim 8, wherein, by the authorization confirmation withdrawal request being transmitted to the user terminal in the transmitting, display of an authorization confirmation screen that has been displayed on a display of the user terminal owned by the user that is different from the user terminal that has transmitted the result of the authorization confirmation is stopped (see paragraph 0131 i.e. Moreover, the authorization confirmation screen 900 comprises a permit button 903 for the user to execute the authorization operation about the content of the above information, and a refuse button 904 for executing a refusal).

With respect to claim 10 Matsugashita teaches the non-transitory storage medium according to claim 7, wherein transmitting, in response to receiving a result of authorization confirmation from any one of the plurality of user terminals, an authorization confirmation withdrawal request to a user terminal owned by the user that is different from the user terminal that has transmitted a result of authorization confirmation (see paragraph 0131 i.e. Moreover, the authorization confirmation screen 900 comprises a permit button 903 for the user to execute the authorization operation about the content of the above information, and a refuse button 904 for executing a refusal).

With respect to claim 11 Matsugashita teaches the non-transitory storage medium according to claim 10, wherein, regardless of a result of authorization confirmation, an authorization confirmation withdrawal request is transmitted to a user terminal owned by the user that is different from the user terminal that has transmitted a result of authorization confirmation (see paragraph 0131 i.e. Moreover, the authorization confirmation screen 900 comprises a permit button 903 for the user to execute the authorization operation about the content of the above information, and a refuse button 904 for executing a refusal).

With respect to claim 12 Matsugashita teaches the non-transitory storage medium according to claim 7, wherein a user identifier is identified from identification information of the resource to be accessed by the client that is included in the authorization start request, and terminal information associated with the identified user identifier is identified (See Matsugashita paragraph Next, in S712 and S713, the same processing as S702 and S703 is performed and paragraph 0123 i.e. in S702, the authorization server module 301 searches, by using the combination of the client ID, UUID, and the scope acquired in S701, whether the refresh token having the same combination exists in a valid state in the token table).

With respect to claim 13 Matsugashita teaches a control method of a system including a resource server configured to provide a resource of a user, a client configured to access the resource, an authorization server configured to issue an access token indicating that the client has been permitted by a user to access the resource, and a user terminal, the control method controlling the authorization server to execute: 
a storage unit configured to store terminal information of a plurality of user terminals (see Matsugashita paragraph 0078 i.e. In S413, the authorization server module 301 issues the authorization code. More specifically, a token ID “cd_000001” is issued. Then the authorization server module 301 registers the client ID “c001@xx.com”, the redirect URI “https://xx/res”, the scope “profile”, and the UUID “10000001” that corresponds to the user ID of the user, which has authenticated and received permission, included in the authorization request. At this time, a category of the token is authorization code, and a time and date of the period during which the authorization code is valid is registered as a period of validity. Note that in the example of the token table shown in table 3, the state indicating whether or not the token is invalid is registered as “valid”, but it may be configured to confirm the validity every time by verifying the period of validity);
an identification unit configured to identify a user identifier from an authorization start request in response to receiving the authorization start request from the client, and identify terminal information associated with the identified user identifier (see Matsugashita paragraph 0122 i.e. in S701, the authorization server module 301 acquires the client ID, UUID which corresponds to the user ID, and the scope, which are included in the authorization request. Here, a description will be given by assuming that the client ID is “c001@xx.com”, the UUID is “10000001”, and the scope is “profile”); 
a confirmation unit configured to, in a case where a plurality of pieces of terminal information are identified, transmit an authorization confirmation request to each of a plurality of user terminals owned by the user, based on the identified terminal information, and receive a result of authorization confirmation from any one of the plurality of user terminals (See Matsugashita paragraph 0131 i.e. In S708, the authorization server module 301 replies with the authorization confirmation screen to the web browser 106. FIG. 8 illustrates an example of the replied authorization confirmation screen. An authorization confirmation screen 900 comprises an access source display area 901, which is an area for displaying a client name acquired from the client table by using the client ID included in the authorization request as a key. Further, the authorization confirmation screen 900 comprises a delegation authorization display area 902, which is an area for displaying a description corresponding to the scope acquired from the authorization request. Moreover, the authorization confirmation screen 900 comprises a permit button 903 for the user to execute the authorization operation about the content of the above information, and a refuse button 904 for executing a refusal); and 
an issue unit configured to control issuing of the access token in accordance with a result of authorization confirmation that has been received by the confirmation unit, and transmit the issued access token to the client that has transmitted the authorization start request in a case where the access token has been issued (See Matsugashita paragraph 0135 Next, in S712 and S713, the same processing as S702 and S703 is performed and paragraph 0123 i.e. in S702, the authorization server module 301 searches, by using the combination of the client ID, UUID, and the scope acquired in S701, whether the refresh token having the same combination exists in a valid state in the token table).
the control method controlling the user terminal to execute: 
displaying an authorization confirmation screen for receiving an instruction for permitting the client to access the resource or refusing access to the resource, in response to receiving the authorization confirmation request (see Matsugashita paragraph 0136 i.e. Next, in S714, if the result of the authorization confirmation acquired in S711 is permitted, in S715, the authorization server module 301 ends the processing as the result of the authorization confirmation processing is “permission reply”. If the result of the authorization confirmation is refused, in S716, the authorization server module 310 ends the processing as the result of the authorization confirmation processing is “refusal reply”); and 
transmitting, to the authorization server, a result of authorization confirmation indicating that access has been permitted, in a case where access has been permitted, and a result of authorization confirmation indicating that access has been refused, in a case where access has been refused.
a transmission unit configured to after receiving a result of authorization confirmation, identify other user terminals associated with the user, the other user terminals not including the one of a plurality of user terminals from which the authorization confirmation was transmitter, transmit an authorization confirmation withdrawal request to the identified other user terminal (see paragraph 0131 i.e. Moreover, the authorization confirmation screen 900 comprises a permit button 903 for the user to execute the authorization operation about the content of the above information, and a refuse button 904 for executing a refusal and figure 12A and paragraph 0150-0152 i.e. The authorization server module 301 that received the access request of the authorization cancel screen acquires information from the already permitted list table of the authorization server module based on the UUID of the user associated with the received authentication token. Then the authorization server module 301 generates the authorization cancel screen 1200 and responds in the web browser 106. The web browser 106 shows the acquired authorization cancel screen 1200 to the user. And if the user presses the authorization cancel button 1203, an authorization cancel request is reported to the authorization server module 301. The authorization cancel request reports the aforementioned authentication token associated with the UUID and the client ID, which is the target to be canceled).
Matsugashita does not teach a storage unit configured to store terminal information of a plurality of user terminals in association with a user identifier of one user.
Andrews teaches a storage unit configured to store terminal information of a plurality of user terminals in association with a user identifier of one user (see figure 2B, figure 5 step 605, 615, paragraph 0058 i.e. The process 600 may begin at block 601 when a user request is received (e.g., by the bank app 203 or the access manager 418 of FIGS. 2/4) in order to access a particular resource. Per block 603, a first client device of the user may be notified to complete a first authentication challenge, such as a username/password and paragraph 0061 i.e. Per block 615, the second client device may then be notified (e.g., by the access manager 118 of FIG. 1) to complete a second authentication challenge credential).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsugashita in view of Andrews to have utilized two or more device for authenticating access to a resource particularly in a day where wearable and pocket devices are prevalent and are continuously in possession by a user as a more robust security authentication method (see Andrews paragraph 0019). Therefore one would have been motivated to have utilized two or more device for authenticating access to a resource.

Prior Art
Boss et al (US 9,298,901) titled “Credential Validation Using Multiple Computing Devices” teaches A tool for credential validation using multiple computing devices. The tool selects at least one challenge question. The tool selects one or more user owned devices, wherein selecting the one or more user owned devices includes querying a database for each user owned device associated with a user account. The tool selects at least one device order, based, at least in part, on a level of security desired in credential validation. The tool presents the at least one challenge question to the one or more user owned devices, wherein the at least one challenge question includes the at least one device order for returning at least one response. The tools determines whether the at least one response received from the one or more user owned devices is a correct response relative to the at least one challenge question and the at least one device order
Niemela et al (US 9,275,228) titled “Protecting Multi-factor Authentication” teaches state information of a first and a second device is monitored, both of which are associated with one user. During a multi-factor authentication procedure which utilizes at least one of the first and the second devices for authorizing a transaction by an Internet domain, a security server participates in a supplemental security procedure which is conditional on the monitored state information. In another approach the second device receives a message that is ostensibly related to multi-factor authorization by an Internet domain, and in response sends a query about state information of the first device. Based on the response to the query that indicates the state information, the second device performs a supplemental security procedure.
Bathija et al (US 2016/0191524) titled “RELAYED NETWORK ACCESS CONTROL SYSTEMS AND METHODS”.
Neumann (US 2018/0198614) titled “METHOD FOR MAPPING AT LEAST TWO AUTHENTICATION DEVICES TO A USER ACCOUNT USING AN AUTHENTICATION SERVER” teaches mapping at least two authentication devices to a user account using an authentication server, where each authentication device connects to the authentication server using a secured communication channel; their mapping to the user account is recorded on the authentication server, and, when a transfer of data between the authentication devices mapped to the user account occurs, the data is passed over from the first authentication device to the authentication server using a secured communication channel and from the authentication server to another authentication device mapped to the account of said user using a secured communication channel, where the aforesaid secured communication channel is created by the second authentication device. This procedure allows the use of a single personal local authentication factor for multiple authentication devices and increases the security of authentication of devices with authentication servers.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN E ALMEIDA whose telephone number is (571)270-1018.  The examiner can normally be reached on Monday-Thursday from 7:30 A.M. to 5:00 P.M.  The examiner can also be reached on alternate Fridays from 7:30 A.M. to 4:00 P.M. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Saleh Najjar, can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DEVIN E ALMEIDA/Examiner, Art Unit 2492                                                                                                                                                                                                        
/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492